Citation Nr: 0335261	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 
1997, for award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 11, 
1997, for a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	[redacted], appellant's 
wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel.



INTRODUCTION

The appellant had active service from June 1968 to May 1970, 
and from February 1976 to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned an 
effective date of March 11, 1997 for a TDIU, and which 
granted service connection for PTSD from that same date.

In his September 2002 substantive appeal, the appellant 
requested a hearing before the Board.  An October 2002 Board 
letter informed the appellant that a hearing was scheduled, 
however, he failed to report for same.


REMAND

The RO received the appellant's notice of disagreement as to 
the effective date of his awards in June 2002.  In an August 
2002 letter, the RO informed the appellant of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim.  The August 2002 letter, however, 
addressed only the type evidence which could substantiate a 
claim for service connection.  It did not address the type 
evidence required to substantiate his claims for an earlier 
effective date for the awards of service connection for PTSD 
and TDIU.  See Huston v. Principi, 17 Vet. App. 195, 202-03 
(2003).  Therefore, the letter failed to provide adequate 
notice which complies with the statute.  38 C.F.R. § 3.159(b) 
(2003);  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

There also is the matter that the August 2002 RO letter 
informed the appellant that he had 30 days to submit any 
information he desired considered in support of his claim.  
In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1) 
(West 2002).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and provide full VCAA notice in 
accordance with PVA, Quartuccio, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent.

2.  After the above is completed, if the 
appellant submits additional evidence, 
the RO shall review all evidence obtained 
since the statement of the case (SOC).  
To the extent that the benefit sought on 
appeal remains denied, a supplemental SOC 
shall be issued and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




